                                                                1
     KB9TTAGC

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4               v.                           19 CR 472 (PAC)

5    SALVATORE TAGLIAFERRO,

6                    Defendant.

7    ------------------------------x
                                             New York, N.Y.
8                                            November 9, 2020
                                             3:30 p.m.
9
     Before:
10
                           HON. PAUL A. CROTTY,
11
                                             District Judge
12

13                       APPEARANCES (Telephonic)

14   AUDREY STRAUSS
          Acting United States Attorney for the
15        Southern District of New York
     THOMAS McKAY
16   JARROD SCHAEFFER

17   MICHAEL BACHRACH
     RICHARD ROSENBERG
18        Attorneys for Defendant

19

20

21

22

23

24

25


                     SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
                                                                         2
     KB9TTAGC

1               (Via telephone, case called)

2               DEPUTY CLERK:    Counsel for the government, please

3    state your appearance.

4               MR. McKAY:   Good afternoon, your Honor, Tom McKay and

5    Jarrod Schaeffer on the line for the government.

6               THE COURT:   Good afternoon.

7               MR. ROSENBERG:    Good afternoon, your Honor, Richard

8    Rosenberg for Mr. Tagliaferro.

9               THE COURT:   Good afternoon, Mr. Rosenberg.

10              MR. BACHRACH:    Good afternoon, your Honor, Michael

11   Bachrach also for Mr. Tagliaferro.

12              THE COURT:   Mr. Bachrach, how are you?

13              MR. BACHRACH:    Good.   Thank you, your Honor.

14              MR. ROSENBERG:    Mr. Tagliaferro is here also.

15              THE COURT:   Mr. Tagliaferro, how are you?

16              THE DEFENDANT:    Good, thank you, your Honor.

17              THE COURT:   We received a letter from

18   Mr. Tagliaferro's attorneys.        Who will speak?

19              MR. ROSENBERG:    We'll let Mr. Bachrach start off, if

20   that's all right with the Court.

21              THE COURT:   That's fine.

22              Mr. Bachrach?

23              MR. BACHRACH:    Thank you, your Honor.    I would ask the

24   government to correct me if I state anything wrong, because I

25   will really be repeating what they informed us.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                       3
     KB9TTAGC

1               As your Honor knows, we have a pending continuance

2    motion.    And although the parties disagree on whether or not

3    there might be Fifth or Sixth Amendment issues challenges that

4    may have merit, the parties do agree that were we to start on

5    December 14, there's a likelihood that this trial would go into

6    the Christmas holiday at the very least.

7               What the government informed defense counsel on Friday

8    that is new, as least new to us, is that they just learned

9    that, according to the expert consulting with the Court -- not

10   your Honor, but with the district, I should say -- there's been

11   a recommendation that all trials taking place during the

12   two-week period immediately following Thanksgiving and

13   immediately following Christmas will be canceled or

14   rescheduled.    Due to the belief of the expert that these could

15   be super spreader events, it's my understanding -- and again, I

16   ask the government to correct me if I'm wrong, but a decision

17   has been made by the chief judge to cancel trials during those

18   two periods.    Now our trial does squeeze in, to an extent, in

19   that window, although again, if we go into Christmas as

20   expected, that would mean taking off two weeks and having a

21   two-week break in the middle of the trial.

22              But also one thing I add to that, which is a concern

23   to the defense, is also Hanukkah, which will begin on

24   December 10 and last for eight days, of course, your Honor,

25   until December 18.   And I don't know if that was considered by


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                        4
     KB9TTAGC

1    the court's expert or not, but I would see no reason why

2    Hanukkah would be any less of a super spreader event than

3    Thanksgiving or Christmas, particularly in light of what

4    happened over Rosh Hashana, the last major Jewish holiday,

5    which did turn into, regrettably, a super spreader event in

6    various parts of the city.

7               So it's the defense position, and I don't think the

8    government opposes it in any way, but the defense position is

9    that that's another reason why we think it would be appropriate

10   to reschedule the trial to the first quarter of 2021, your

11   Honor.

12              THE COURT:   Does the government want to be heard,

13   Mr. McKay?

14              MR. McKAY:   Briefly, your Honor.   To be clear, what

15   Mr. Bachrach reported is a faithful representation of what we

16   told him, so I should be clear that that's based on now sort of

17   secondhand from what we have been told by the chief judge and

18   down to our office.     Obviously your Honor probably has more

19   direct information about exactly what the rules are going to

20   be, but it was our understanding that although we would be

21   permitted to start on December 14 since that's more than two

22   weeks after Thanksgiving, that if in fact we ran past the

23   Christmas holiday there would need to be a two-week break.

24              So we were concerned that if we rested on -- we note

25   that Christmas Eve is a Court holiday, so if by Wednesday,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                        5
     KB9TTAGC

1    December 23rd, the trial wasn't complete, there would then be a

2    risk it would be adjourned until something like Monday,

3    January 11, or thereabouts.     And it struck us that that was of

4    concern for both parties because no one likes to seat a jury

5    and then have them leave for several weeks.      So we wanted to

6    bring that to the defense's attention and obviously to the

7    Court's attention as well, although the Court may know exactly

8    what the schedule would be in light of those new

9    recommendations.

10              THE COURT:   Right now we're scheduled for trial

11   starting on the 14th of December, and I agree with everybody

12   that unless we are reasonably assured we can get the trial in

13   by the 23rd, we would go over, and that would be inconvenient

14   and a burden on everybody.     So the idea we'll start the trial

15   on December 14th is off the table.

16              The way I read our chief judge's instructions is that

17   in order to avoid super spreader events for the two weeks

18   following the New Year's celebration there will be no trials,

19   that's the week of January 3rd and January 10.      We could start

20   the trial without running afoul of our expert consultant's

21   advice to avoid super spreader events Monday, January 18, and I

22   think that's the reason.

23              MR. ROSENBERG:   Could I be heard?   Richard Rosenberg?

24              THE COURT:   Yes.

25              MR. ROSENBERG:   Could I state the obvious, that we're


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                       6
     KB9TTAGC

1    having a tremendous spike in cases that are being reported

2    every day.    This is minimally distracting if not -- not only

3    distracting but chilling for myself and my concerns about

4    people similarly situated to myself, including Mr. Tagliaferro,

5    who has those comorbidities as well.     And if I may just

6    suggest, your Honor, I think, from what I am understanding from

7    the media, from Dr. Gottlieb, former FDA chief who is saying

8    that 120,000 cases a day is vastly underreporting what the

9    actual number is, and he places it close to actual numbers of

10   half a million a day, and that's supposed to grow as we're

11   going further into the winter.

12              I was going to suggest a first quarter trial in late

13   February when we -- I understand there's great news today about

14   a vaccine, and I will be one of the first on line if I can get

15   it to take that vaccine, but I think just to be in a comfort

16   zone and not feel like we're going into the lion's den of virus

17   in January and December, which is supposed to be a very wicked

18   month for the virus, I was going to suggest a late February

19   date, Judge.

20              THE COURT:   Does the government want to be heard?

21              MR. McKAY:   Judge, I think before Mr. Rosenberg began

22   I think you said the earliest we could start is Monday,

23   January 18.

24              THE COURT:   Correct.

25              MR. McKAY:   The government would be prepared and happy


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                         7
     KB9TTAGC

1    to go to trial on Monday, January 18, or anytime thereafter.

2    If the Court would like to schedule it for a February date, as

3    Mr. Rosenberg requests, I don't think we have an opposition to

4    that, but we are ready for trial, the parties are getting ready

5    for trial, so January the 18th would also be fine for the

6    government.

7               THE COURT:   Mr. Rosenberg, I'm going to overrule your

8    objection and we're going to schedule the trial for January 18.

9    The Court has an open mind if these predictions that you make

10   materialize, but right now I think that we're prepared -- got

11   to be prepared to go to trial on Monday, the 18th of January,

12   2021.

13              MR. ROSENBERG:   Very well, Judge.   Do you want to set

14   a date for pretrial conference then?

15              THE COURT:   We'll set the date for pretrial conference

16   on Monday, January 11.

17              MR. McKAY:   And Judge, we had some dates for pretrial

18   motions in limine and filings and the like.      We request that

19   those be adjusted to reflect the new trial date.     We would be

20   happy to confer with defense counsel and propose dates for

21   those filings that are consistent with the schedule that you so

22   ordered last time.

23              THE COURT:   That's fine.   When you do your schedule,

24   just make sure I have enough time -- that you have enough time

25   for the papers to be submitted to me so that I could review


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                         8
     KB9TTAGC

1    them and have a decision for you by the time of the pretrial

2    conference on the 18th.      Have the materials in by the 11th.

3    That will give me a week to work on the papers and I don't have

4    to anticipate what you want me to decide, and get a schedule in

5    to me before -- get the materials in by Thursday.

6               MR. ROSENBERG:    There's some background noise, I

7    couldn't hear what date your Honor wanted us to get the papers

8    in by.

9               THE COURT:    I was thinking aloud.    Get them in by

10   Thursday, the 7th.      That will give me enough time to review the

11   papers before the final pretrial conference on the 11th.

12              MR. McKAY:    Thank you, your Honor.    Did you have a

13   specific time on the 11th for that pretrial conference?

14              THE COURT:    David, what time?

15              DEPUTY CLERK:    4:00 p.m.

16              THE COURT:    4:00 p.m.

17              MR. McKAY:    Thank you, your Honor.

18              MR. ROSENBERG:    Thank you, your Honor.    I hope

19   everyone stays well and healthy.

20              THE COURT:    Thank you very much, Ms. Rosenberg.

21              MR. ROSENBERG:    I hope everyone has a Happy

22   Thanksgiving, a Happy New Year and Merry Christmas.

23              THE COURT:    Happy Hanukkah.   Thank you very much.

24              (Adjourned)

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
